Citation Nr: 1503321	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-33 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for an eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim of service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not have a right knee disability that is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in June 2009, prior to the initial adjudication of his claim, giving him proper notice in satisfaction of the VCAA, including notice of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA in obtaining evidence, and the process by which disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, VA treatment records have been obtained.  The Veteran was also afforded a VA examination in October 2009 for his knee claim.  There is no argument or indication that they are inadequate.  Rather, the examination considers the Veteran's medical history and current diagnosis.  The Veteran has had an opportunity to provide additional information or evidence.  There is no indication of available, pertinent outstanding evidence. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran has a current knee disability, as he was diagnosed with right knee strain during the October 2009 knee examination.  
He also has documented injuries in service.  In January 1971, he reported a sore right knee after being involved in a fight.  In August 1979, he reported right knee pain and tenderness.  Then, in March 1987, he injured his right knee when he slipped on ice.  It was stated that he twisted his knee, with swelling and mild tenderness.  Accordingly, the first two elements of service connection are met.

However, his claim fails on the third element, as there is no competent medical evidence of a nexus between his current disability and his period of active duty.  Contemporaneous lay and medical evidence from service is against such a finding.  Specifically, in an April 1972 medical history, the Veteran denied knee trouble.  In his October 1987 retirement medical history, he denied a "trick" or locked knee, and, with regards to joint problems, only listed his right shoulder.  Examinations in April 1972, May 1987, and October 1987 were also silent as to right knee problems.  Therefore, to the extent that the Veteran now asserts persistent and recurrent symptoms since service, the Board does not find him credible when considering the contemporaneous evidence and long periods of time without right knee complaints.  Accordingly, his statements in this regard are of no probative value.

The VA examination report in this case also weighs against such a finding.  The examination thoroughly considered the Veteran's medical history and current diagnosis.  The examiner concluded that the Veteran's current right knee disability was less likely than not related to his in-service injuries.  The examiner reasoned that the description of each of these injuries did not indicate any severe injury, and each injury was a separate, isolated incident eight years apart without any follow ups.  The examiner stated that no continuity was established, that the vast majority of injuries resolve without any long term sequelae, and that it was less likely than not that any of these injuries resulted in chronic right knee problems.  

In short, the only competent, credible and probative evidence of record on the element of nexus is the VA examination report.  As such, the preponderance of the evidence is against a finding that the Veteran's right knee disability is related to service, and the claim is denied. 


ORDER

Service connection for a right knee disability is denied.


REMAND

Additional development is required on the Veteran's remaining claim.  

The Veteran received a VA eye examination in October 2012.  However, while this examination discussed corneal abrasions and conjunctivitis that the Veteran had while in service, it did not discuss an instance of mild left eye irritation that is documented in an undated service treatment record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  Therefore, an addendum opinion is required so that this record can be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the October 2012 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum.  

Based on review of the record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current eye disability is attributable to documentation of mild left eye irritation by Dr. M.S.H. in the Veteran's service treatment records.

A complete rationale should be provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2.  Then, if the benefit sought on appeal is not granted, furnish a Supplemental Statement of the Case and afford the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


